Order entered May 21, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-01118-CV

                      BRIGETTA D’OLIVIO, Appellant

                                        V.

                  HILARY THOMPSON HUTSON, Appellee

                On Appeal from the County Court at Law No. 2
                            Collin County, Texas
                    Trial Court Cause No. 002-02704-2020

                                     ORDER

      Before the Court is appellant’s emergency motion to extend the time to file

her brief on the merits. Appellant asserts she needs more time because alleged

omissions and inaccuracies in both the clerk’s and reporter’s records have not been

resolved. She states she will be filing a motion in this Court detailing alleged

omissions and inaccuracies with the clerk’s record, which contentions have been

asserted through several filings since March 2021. As to the alleged omissions and
inaccuracies with the reporter’s record, appellant states she filed a motion with the

trial court and requested a hearing but it has not been set.

      The Reporter’s Record was filed on January 21, 2021, with challenges

asserted on February 9, 2021. In the motion, appellant also complains that the

reporter did not provide her with an original of the reporter’s record. She asserts

she was not given an opportunity to review the original “for inaccuracies and to

check the veracity of [the reporter’s] writings for what [the reporter] believe[s]

[she] heard, prior to certification of said transcript and certainly prior to submission

of whatever method [the reporter] utilize[s] for the Court of Appeals.” The court

reporter was not required to give appellant a copy to review prior to certifying and

filing the reporter’s record.

      In light of the above circumstances, we GRANT appellant’s motion and

extend the time to file her brief on the merits to June 21, 2021, but caution

appellant that further extensions will be disfavored.

                                               /s/    BONNIE LEE GOLDSTEIN
                                                      JUSTICE